Title: To George Washington from John Witherspoon, 14 January 1780
From: Witherspoon, John
To: Washington, George


          
            Sir
            Tusculum near Princeton [N.J.] Jany 14. 1780
          
          I have heard with much Concern the Straits the Army is in for Provision in this very severe Season. The Justices of this County of Somerset and others also in this neighbourhood are ex⟨ert⟩ing themselves with great Zeal to send forward Supplies—They were at my House Yesterday when I spared them two Beeves which are to go in Meat upon a Sledge to Day to Somerset Court house.
          On conversing with my Neighbours I easily found that the dep⟨lo⟩rable State of the Money & the uncertainty of Payment is the true Caus⟨e⟩ of the Difficulty. It therefore occurred to me to write to You & suggest that you might write to Congress and propose that they should immediately publish that the Certificates granted by the Commissaries at your Requisition for Grain or other Provisions should be received in Payment of the Taxes for continental Purposes to the Amount of the Value certified. I am firmly of Opinion & so are those with whom I conversed that if this was done they would immediately bring in every Thing that could be spared from their own Familie’s use. If you have no⟨t⟩ already done something of this Kind & it appears reasonable to you t⟨he⟩ sooner it is done the better. I propose to write to the President of Congress to the same Purpose my self but your Opinion would have greater Weight.
          It was also signified to me Yesterday in the Evening that there have been a good Many Cattle belonging to the Continent at Princeton fo⟨r⟩ some Time not forwarded for Want of Orders while they are kept and I suppose ill kept at a monstrous Expence. I shall be in Prin⟨ce⟩ton to Day & make some Enquiry about it. I am Your Excellencys most obedt humble Servant
          
            Jno. Witherspoon
          
        